Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 1 of 27 PageID #:105




                             EXHIBIT A
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 2 of 27 PageID #:106



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 % ?8&* 3 49 720 ! .%



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS

    SAWBILL STRATEGIC, INC.,                               Case No:

                   Plaintiff,
                                                           CLASS ACTION COMPLAINT
    v.

    THE NATIONAL ASSOCIATION OF                            JURY TRIAL DEMANDED
    REALTORS, HOMESERVICES OF
    AMERICA, INC., KELLER WILLIAMS
    REALTY, INC., REALOGY HOLDINGS
    CORP., and RE/MAX HOLDINGS, INC.,

                   Defendants.



          Plaintiff Sawbill Strategic, Inc. (“Plaintiff”) brings this action on behalf of itself

   individually and on behalf of a plaintiff class (the “Class”) consisting of all persons and entities

   who listed properties on one of twenty Multiple Listing Services (“the Covered MLSs”) and paid

   a broker commission from at least April 15, 2015 until the Present (the “Class Period”). Plaintiff

   brings this action for injunctive relief under Section 1 of the Sherman Act, and for treble

   damages under the federal antitrust laws against Defendants—the National Association of

   Realtors (“NAR”), as well as four national real estate broker franchisors: HomeServices of

   America, Inc., Keller Williams Realty, Inc., Realogy Holdings Corp., and RE/MAX Holdings,

   Inc. (“Defendant Franchisors”)—and demands a trial by jury.




                                                     1
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 3 of 27 PageID #:107



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 & ?8&* 3 49 720 ! .&



                                        NATURE OF ACTION

          1.      Plaintiff is informed and believes, and thereon alleges, that the Defendants

   violated federal antitrust law by conspiring to require property sellers to pay the broker

   representing the buyer of their properties, and to pay an inflated amount.

          2.      The foundation of Defendants’ conspiracy is NAR’s adoption and application of a

   rule requiring all brokers to make a non-negotiable offer of buyer broker compensation (the

   “Commission Rule”) when a broker lists a property on a Multiple Listing Service (“MLS”).

          3.      Defendants and their co-conspirators possess market power through control local

   MLSs, which are databases of properties listed for sale in a particular geographic region. A

   majority of homes in the United States are sold on such MLSs. Through their control of the

   MLSs, Defendants and their co-conspirators have market power in the local markets for real

   estate broker services.

          4.      Most MLSs are controlled by local NAR associations. Brokers must list properties

   on the MLS both in order to effectively market homes to potential buyers, and also to comply

   with requirements of being a MLS member.

          5.      Access to MLSs is conditioned on the member brokers following all mandatory

   rules set out in NAR’s Handbook on Multiple Listing Policy, including the mandatory

   Commission Rule.1

          6.      Most buyer brokers will not show homes from sellers offering a lower buyer

   broker commission, instead being incentivized to show homes with higher commission offers




   1
    See National Association of Realtors, Handbook on Multiple Listing Policy 2019, available at
   https://www.nar.realtor/sites/default/files/documents/2019-HMLP.pdf (hereinafter, “NAR
   Handbook”).


                                                    2
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 4 of 27 PageID #:108



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 ' ?8&* 3 49 720 ! .'



   first. In order to gain the cooperation of buyer brokers, sellers are therefore incentivized to

   offering a higher commission as part of the mandatory offer of buyer broker commission.

          7.        Absent the Commission Rule, the cost of buyer broker commissions would be

   borne by the buyer in a competitive market. Buyer brokers would be paid by their clients and

   would therefore have to compete to offer a lower commission rate. The Commission Rule means

   that the buyer—who retains the buyer broker—does not ever negotiate or pay his or her broker’s

   commission. This model ensures the restraint of price competition among buyer brokers.

          8.        Furthermore, Defendants also prevent buyer brokers from making purchase offers

   on homes that are contingent on a reduction of the buyer broker commission.

          9.        In a typical real estate transaction, there will be separate brokers presenting the

   seller and the buyer of a home, both being paid a percentage of the home’s overall sale price. The

   current total broker compensation (the amount paid to both brokers in a transaction) is commonly

   five to six percent of the sale price of a home. Approximately half that amount is paid to the

   buyer brokers.

          10.       In competitive foreign markets, home buyers pay their brokers less than half the

   rate paid to brokers in the United States, and in these comparable markets (including the United

   Kingdom, Germany, Israel, Australia, and New Zealand), buyer brokers are paid by home

   buyers, rather than home sellers.

          11.       The Commission Rule has kept buyer broker commissions at around 2.5–3% of

   home sales price, even as the role of the buyer broker has diminished. Many home buyers do not

   rely on buyer brokers to find potential homes, but rather find their prospective homes through

   online services. In many cases, buyer brokers are only retained after the buyer has chosen a




                                                      3
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 5 of 27 PageID #:109



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 ( ?8&* 3 49 720 ! .(



   home to buy. Despite this diminished role, the percentage of the buyer broker commission

   percentage has remained steady, in large part due to Defendants’ conspiracy.

          12.     The effect on the Commission Rule is made clear when examining the disconnect

   between buyer broker costs and commissions. Regardless of the price of the home sold, buyer

   broker costs are roughly similar. However, buyer brokers are paid vastly different sums when

   their client purchases a $150,000 house and a $1,500,000 house.

          13.     For an example of how the Commission Rule plays out, a Class Member who

   sells a house for $200,000 would pay anywhere from $5000 to $6000 in additional commissions

   due to the conspiracy. In a competitive market where the Commission Rule was not mandated,

   the seller would not pay the buyer broker anything, and the total commission paid by the seller

   would be set at a level to only pay the seller broker.

          14.     Plaintiff brings this lawsuit as a class action on behalf of home sellers who paid

   broker commissions since April 15, 2015 to the present in connection with residential real estate

   listed on any of the following Covered MLSs:

                  a.      The five separate MLSs that cover the Midwest metropolitan areas of

                          Minneapolis, Minnesota; Milwaukee, Wisconsin; Detroit, Michigan;

                          Columbus, Ohio; and Cleveland, Ohio.

                  b.      The six separate MLSs that cover the following metropolitan areas:

                          Austin, Texas; Dallas, Texas; Houston, Texas; San Antonio, Texas; Las

                          Vegas, Nevada; and Phoenix, Arizona.

                  c.      The three separate MLSs that cover the following metropolitan areas:

                          Colorado Springs, Colorado; Denver, Colorado; and Salt Lake City, Utah.




                                                     4
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 6 of 27 PageID #:110



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 ) ?8&* 3 49 720 ! .)



                  d.      The four separate MLSs in the Southeast that cover the following

                          metropolitan areas: Fort Myers, Florida; Miami, Florida; Charlotte, North

                          Carolina; and Raleigh, North Carolina.

                  e.      My Florida Regional MLS (encompassing the metropolitan areas of

                          Tampa, Orlando, and Sarasota, Florida).

                  f.      The Bright MLS (encompassing the metropolitan areas of Baltimore,

                          Maryland; Philadelphia, Pennsylvania; Richmond, Virginia; and

                          Washington, D.C.).

                                     JURISDICTION AND VENUE

          15.     Plaintiff brings this action under Sections 16 of the Clayton Act (15 U.S.C. § 26)

   to secure injunctive relief against Defendants for violating Section 1 of the Sherman Act, 15

   U.S.C. § 1. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1337, and

   Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

          16.     Plaintiff and the Class also seek attorneys’ fees, costs, and other expenses under

   the federal antitrust laws. This Court has jurisdiction over the subject matter pursuant to 28

   U.S.C. § 1332(d) and 1367, in that (i) this is a class action in which the matter or controversy

   exceeds the sum of $5,000,000, exclusive of interest and costs, and in which some members of

   the proposed Class are citizens of a state different from some defendants; and (ii) Plaintiff’s state

   law claims form part of the same case or controversy as their federal claims under Article III of

   the United States Constitution.

          17.     Venue is proper in the Northern District of Illinois under 28 U.S.C. § 1391(b), (c),

   and (d) because one or more Defendants transacted business in this District, is licensed to do

   business, or is doing business in this District; and because a substantial portion of the events




                                                     5
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 7 of 27 PageID #:111



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 * ?8&* 3 49 720 ! .*



   giving rise to the claims occurred within this District, and a significant number of members of

   the Class reside in this District.

                                                PARTIES

   Plaintiff

           18.     Plaintiff Sawbill Strategic, Inc. (“SSI”) is a Minnesota corporation with its

   principal and registered offices at 200 Chestnut St E, Suite 203, Stillwater, Minnesota. On July

   18, 2016, SSI sold a home located at 7148 Jorgenson Lane S, Cottage Grove, Minnesota, which

   is in the Minneapolis/St. Paul metropolitan area. This home was listed on Northstar MLS. In the

   transaction, SSI was represented by Collopy Real Estate, Inc. d/b/a Re/Max Results, a RE/MAX

   International, Inc. (d/b/a RE/MAX) franchisee. The buyer was represented by Edina Realty,

   Inc. In the transaction, SSI paid a total broker commission of five percent of the sale price, of

   which 2.7 percentage points were paid to the buyer’s broker.

   Defendants

           19.     Defendant National Association of Realtors (“NAR”), a lobbying group that

   advocates for the interest of real estate brokers, is made up of over 1.2 million individual

   members and is headquartered in Chicago, Illinois. NAR oversees fifty-four state and territorial

   realtor associations and over 1,200 local realtor associations.

           20.     HomeServices of America (“HomeServices”) is one of the nation’s largest real

   estate brokerages and is headquartered in Minneapolis, Minnesota. HomeServices owns,

   operates, and franchises many real estate brokerage firms, including HomeServices, Prudential

   Real Estate, Long & Foster, Real Living, and Edina Realty. HomeServices is an affiliate of

   Berkshire Hathaway.

           21.     Keller Williams Reality, Inc. (“Keller Williams”) is a privately-held company



                                                     6
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 8 of 27 PageID #:112



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 + ?8&* 3 49 720 ! .+



   headquartered in Austin, Texas that is one of the nation’s largest real estate brokerages.

          22.     Realogy Holdings Corp. (“Realogy”) is a publicly traded company headquartered

   in Madison, New Jersey that owns, operates, and franchises many real estate brokerage firms,

   including Century 21, Coldwell Banker, Sotheby’s International Realty, The Corcoran Group,

   Better Homes and Garden Real Estate, ZipRealty, ERA Real Estate, Citi Habitats, and Climb

   Real Estate. Realogy is the nation’s largest real estate brokerage company.

          23.     RE/MAX Holdings, Inc. (“RE/MAX”) is a publicly traded company

   headquartered in Denver, Colorado that is one of the nation’s largest real estate brokerages.

   There are approximately 6,800 offices and more than 100,000 sales associates at franchised

   RE/MAX locations around the country.

   Co-Conspirators and Agents

          24.     There are a number of local realtor associations not listed as named Defendants

   who nevertheless participated in the conspiracy, making statements and performing acts in

   furtherance thereof. Specifically, the local realtor associations that own and operate the twenty

   covered MLSs both complied with and implemented the Buyer Broker Commission Rule.

          25.     By adopting the Buyer Broker Commission Rule into their own respective rules

   and regulations, the Covered MLSs (among others) participated as co-conspirators in the

   antitrust violations alleged herein, performing acts and making statements in furtherance thereof.

          26.     Furthermore, the franchisees of Defendant Franchisors complied with and

   implemented the Buyer Broker Commission Rule in the geographic areas covered by the

   Covered MLSs. These franchisees thereby acted as co-conspirators in the anticompetitive

   violations alleged herein through their actions and statements.

          27.     Defendants are jointly and severally liable for the acts of their co-conspirators,



                                                    7
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 9 of 27 PageID #:113



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 , ?8&* 3 49 720 ! .,



   whether or not these co-conspirators are named as defendants within this Complaint.

                                      FACTUAL ALLEGATIONS

   Real Estate Industry Background

          28.     In the real estate market, state licensing laws regulate who may represent buyers

   and sellers. There are two licensee categories: (1) the real estate broker (i.e., a brokerage firm)

   and (2) the individual real estate agents. Brokerage firms license individual real estate agents and

   retain legal responsibility for their licensed agents’ actions.

          29.     State law only permits licensed brokers—not individual agents—to receive

   payment for representing buyers or sellers in real estate transactions. This is the reason

   underlying why real estate brokerage contracts that sellers and buyers enter into are contracts

   with the brokers, rather than the agents. All payments to agents therefore pass through the

   brokers.

          30.     NAR indicates that in 2017, 92% of all sellers sold their homes with help from a

   real estate broker and 87% of buyers purchased their home with the assistance of a real estate

   broker. These brokers and their agents act in dual roles, working sometimes as seller brokers for

   some home sales and other times as a buyer brokers for other properties.

          31.     Typically, real estate brokers and agents receive compensation through

   commissions calculated from a percentage of the home’s sale price, which are paid out when the

   home sells. The seller broker’s compensation is set out in a listing agreement between the seller

   and the seller broker. The listing agreement specifies the details of the terms of the listing, and

   often states that a seller broker retains the exclusive right to market the seller’s home. Notably,

   this listing agreement further specifies the total commission that the home seller must pay the

   seller broker, and if the buyer is working with a broker, a certain portion is set aside to pay a



                                                      8
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 10 of 27 PageID #:114



          / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 - ?8&* 3 49 720 ! .-



    commission to the buyer broker.

           32.     Buyers are represented by buyer brokers in the vast majority of residential real

    estate transactions, and therefore the total amount of seller’s payment to the seller broker is set

    with the expectation a part of commission will be paid to the buyer broker.

           33.     Because buyer brokers do not receive their compensation directly from the buyers

    themselves, NAR’s code of ethics permits brokers to represent their services as “free” even when

    the brokers expect to be compensated by another party.

           34.     When a buyer retains a broker, that buyer enters a contract with that broker. The

    contract typically discloses that the buyer broker will be compensated by a commission received

    through the seller broker.

           35.     In the listing agreement, the seller sets the total commission to be paid to the

    seller broker, with an expectation that part of the commission will go toward paying the

    commission of a buyer broker, who represent buyers in the vast majority of home sales.

           36.     Absent the Commission Rule—and because a seller would have no incentive to

    compensate a buyer broker actively negotiating against the seller’s interest—a seller would agree

    to pay a commission that would go solely toward their own broker. The total commission paid by

    the seller would therefore be about half or less of the amount that sellers have paid due to the

    Commission Rule and Defendants’ conspiracy.

    Multiple Listing Services (“MLSs”) and the Commission Rule

           37.     MLSs are databases of properties listed for sale in a particular defined geographic

    region that are accessible to real estate brokers and their agents in compliance with the rules of

    the MLS. A majority of homes in the United States are sold on such MLSs. The Covered MLSs

    defined supra are owned and operated by local realtor associations, which are in turn members



                                                      9
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 11 of 27 PageID #:115



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %$ ?8&* 3 49 720 ! .%$



    of, and governed by, NAR.

           38.     As required my NAR rules and in order to make prospective buyers aware of the

    property, seller brokers list their clients’ property on the MLS. If a property is not listed on MLS,

    most buyer brokers will not show that property to prospective buyers. Websites like Zillow and

    Redfin also use MLS as their main source of listings, and many prospective buyers use these

    websites to find homes. Without being listed on an MLS, it is very difficult for a home to be

    found by potential buyers.

           39.     The Commission Rule requires a seller broker, on behalf of the seller, to make an

    offer of compensation to buyer brokers whenever a home is listed on the MLS owned by a NAR

    association. If a buyer represented by a broker purchases the home, then the buyer broker will

    receive the offered compensation.

           40.     The process can be illustrated by the following example:

                   a.      A homeowner contracts with a seller broker and agrees to pay the seller

                           broker six percent in total commission, in exchange for the seller broker’s

                           services in facilitating the sale of the home.

                   b.      The seller broker complies with the Commission Rule, offering a three

                           percent commission to the buyer’s broker when the property is listed on

                           the NAR-operated local MLS.

                   c.      The buyer broker’s client is shown the property, and the home is

                           purchased for $200,000.

                   d.      The seller broker receives six percent of the sales price ($12,000) from the

                           seller. The seller broker then pays three percent of the sales price ($6000)

                           to the buyer broker.




                                                     10
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 12 of 27 PageID #:116



          / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %% ?8&* 3 49 720 ! .%%



    Anticompetitive NAR Rules

             41.    The Commission Rule was adopted by NAR in 1996 in its Handbook on Multiple

    Listing Policy (“the Handbook”). The Commission Rule has been continuously in effect since

    that time.

             42.    In the most recent version of the Handbook, the Commission Rule is set out as

    follows:

             In filing a property with the multiple listing service of an association of Realtors®,
             the participant of the service is making blanket unilateral offers of compensation to
             the other MLS participants, and shall therefore specify on each listing filed with the
             service, the compensation being offered to the other MLS participants. Specifying
             the compensation on each listing is necessary, because the cooperating broker has
             the right to know what his compensation shall be prior to his endeavor to sell.2

             43.    The Handbook further states that “Multiple listing services shall not publish

    listings that do not include an offer of compensation expressed as a percentage of the gross

    selling price or as a definite dollar amount, nor shall they include general invitations by listing

    brokers to other participants to discuss terms and conditions of possible cooperative

    relationships.”3

             44.    As alleged supra, the Commission Rule shifts a cost to the seller that would

    otherwise be borne by the buyer in a competitive market. The NAR’s requirement that the seller

    make a blanket, non-negotiable offer, the Commission Rule incentivizes sellers to cooperate with

    buyer brokers by offering a high broker commission, as buyer brokers often will not show a

    home offering a low buyer broker commission.

             45.    Although by itself, the Commission Rule leaves the option open for the buyer to

    reduce the brokers’ commission by making that reduction a condition of a purchase offer on a


    2
        NAR Handbook, at 65.
    3
        NAR Handbook, at 35.


                                                      11
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 13 of 27 PageID #:117



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %& ?8&* 3 49 720 ! .%&



    home, NAR has foreclosed that possibility through the adoption of a Standard of Practice in its

    Code of Ethics:

           REALTORS, acting as subagents or buyer/tenant representatives or brokers, shall
           not use the terms of an offer to purchase/lease to attempt to modify the listing
           broker’s offer of compensation to subagents or buyer/tenant representatives or
           brokers nor make the submission of an executed offer to purchase/lease contingent
           on the listing broker’s agreement to modify the offer of compensation.4
           46.     Without the Commission Rule and NAR’s additional anticompetitive rules,

    buyers rather than the sellers would pay buyer broker commissions, and the brokers would have

    to engage in competition by offering lower commissions to prospective buyers.

    NAR’s Oversight and Enforcement of its Anticompetitive Rules

           47.       NAR has been successful in requiring that its members (which include state and

    local realtor associations, as well as non-member brokers and agents which operate in geographic

    areas with MLSs operated by local realtor associations) comply with its anticompetitive rules,

    and with other rules set out in the Handbook and NAR’s Code of Ethics.

           48.       NAR requires that its members that own and operate MLSs comply with the

    mandatory provisions in the Handbook and the Code of Ethics. The Handbook sets out that an

    agreement by a realtor association to establish an MLS must include “roles and responsibilities

    of each association for enforcement of the Code of Ethics” and the “intent of multiple listing

    service(s) to operate in compliance with the multiple listing policies of the National

    Association.”5

           49.       Local realtor associations own each of the Covered MLSs and are required to

    monitor their MLS and the MLS’s participants to ensure compliance with the mandatory




    4
      National Association of Realtors, Code of Ethics and Standard of Practice (Jan. 1, 2019),
    available at https://www.nar.realtor/sites/default/files/documents/2019-COE.pdf.
    5
      NAR Handbook, at 9.


                                                    12
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 14 of 27 PageID #:118



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %' ?8&* 3 49 720 ! .%'



    provisions from the NAR Handbook. If a broker were denied access to a local MLS, that broker

    and its agents would be unable to prevented from listing properties for sale in the centralized

    database or from receiving offers of compensation for finding a buyer for a listed property.

           50.       Failure to strictly comply with the Code of Ethics can lead to expulsion for

    NAR’s individual and associational members. NAR’s Code of Ethics and Arbitration Manual

    states that “[a]ny Member Board which shall neglect or refuse to maintain and enforce the Code

    of Ethics with respect to the business activities of its members may, after due notice and

    opportunity for hearing, be expelled by the Board of Directors from membership in the National

    Association.”6

           51.       NAR’s model rules for local realtor associations also require adherence to NAR’s

    Handbook and Code of Ethics.

           52.       NAR further penalizes noncompliance with its anticompetitive rules by

    withholding professional liability insurance from any associations operating under any bylaws or

    rules not approved by NAR.7

           53.       NAR also reviews the governing documents of its local realtor associations to

    ensure compliance with NAR rules. Local realtor associations are required by NAR to

    demonstrate compliance with NAR rules by periodically sending copies of their governing

    documents to NAR for review.

    Defendant Franchisors Designed and Participated in the Conspiracy




    6
      National Association of Realtors, Code of Ethics and Arbitration Manual 2019, at 1, available
    at https://www.nar.realtor/sites/default/files/documents/2019-CEAM.pdf.
    7
      NAR Handbook, at 8 (“Those associations or multiple listing services found by the National
    Association to be operating under bylaws or rules and regulations not approved by the National
    Association are not entitled to errors and omissions insurance coverage and their charters are
    subject to review and revocation.”).


                                                     13
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 15 of 27 PageID #:119



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %( ?8&* 3 49 720 ! .%(



           54.     Defendant Franchisors—HomeServices, Keller Williams, Realogy, and

    RE/MAX—orchestrated and participated in the alleged conspiracy in at least the following ways:

    (1) by requiring franchisees (and the franchisee’s agents) to comply with NAR rules, including

    the Commission Rule; (2) by their executives’ supervision of NAR operations, including the

    adoption, maintenance, and enforcement of the Commission Rule; and (3) by their franchisees

    influencing local realtor associations that have adopted and enforced NAR rules.

           55.     Defendant Franchisors required their franchisees (and by extension, the

    franchisees’ agents) located in the geographic markets in which the Covered MLSs operate and

    elsewhere to comply with NAR rules, including the Commission Rule. The franchisees (both

    located in the geographic markets in which the Covered MLSs operate and elsewhere in the

    United States) are required by the franchise agreements to (1) comply with NAR’s Code of

    Ethics; (2) join and comply with the rules of the local realtor association; and (3) participate in

    and adhere to the rules of the local MLS, which include the mandatory rules set out in the NAR

    Handbook.8

           56.     Executives from Defendant Franchisors actively participate in the management

    and operation of NAR, and in fact many of these executives sit on the Board of Directors or

    NAR’s Professional Standard Committee, which promulgates the rules in NAR’s Handbook and

    Code of Ethics.9


    8
      One example of such a franchise agreement reads: “You agree that you and each of your Sales
    Associates will join and remain a member in good standing and comply with the by-laws and
    rules and regulations of a local Board of REALTORS© (or comparable organization) and, where
    available, you will become and remain a participant in a board owned multiple listing service.
    You also agree that you and your Sales Associates will abide by the Code of Ethics of the
    National Association of REALTORS©.”
    9
      Senior executives that currently serve on NAR’s governing board include Ronald J. Peltier
    (Executive Chairman of HomeServices), Nancy Nagy (CEO of Berkshire Hathaway
    HomeServices KoenigRubloff Realty Group), and Bruce Aydt (Senior VP and General Counsel


                                                     14
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 16 of 27 PageID #:120



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %) ?8&* 3 49 720 ! .%)



           57.       NAR also has an eight-person Leadership Team to manage NAR’s daily

    operations. In 2018, that team was dominated by executives of franchisees of the Defendant

    Franchisors.10

           58.       Executives of the franchisees of Defendant Franchisors have long implemented

    the alleged conspiracy through their participation in the governance of local realtor associations

    that own an operate the Covered MLSs, in addition to other local realtor associations. These

    executives and local realtor associations have required compliance with NAR rules, including the

    Commission Rule, and adopted the standard contract forms implementing these NAR rules.

           59.       The Defendant Franchisors heavily encourage their franchisees to become

    involved in local realtor association governance.11

           60.       Accordingly, in each of the areas in which the Covered MLSs operate (and

    elsewhere), the franchisees of Defendant Franchisors furthered the alleged conspiracy through

    their collaboration with the local realtor associations to implement and enforce compliance with

    NAR’s rules, including the Commission Rule.




    of Berkshire Hathaway HomeServices Alliance Real Estate) is the former Chair of NAR’s
    Professional Standards Committee.
    10
       The immediate past President of NAR, Elizabeth Mendenhall, is the CEO of RE/MAX Boone
    Realty in Columbia, Missouri. The President of NAR is John Smaby, a sales agent at Edina
    Realty, which is a HomeServices of America company. NAR’s Vice President of Association
    Affairs, Colleen Badagliacco, is an agent for Legacy Real Estate & Associates, which is a
    franchisee of a Realogy firm. The 2019 leadership team includes John Smaby and Elizabeth
    Mendenhall, as well as Charlie Oppler, First Vice President and COO of a Sotheby’s
    International Realty franchisee, and Tracy Kasper, Vice President of Advocacy and a
    broker/owner of a Berkshire Hathaway franchisee.
    11
       Keller Williams’ Policy & Guidelines Manual encourages its agents to participate “to the
    greatest possible extent” in state NAR associations and to “take an active role in” local realtor
    associations. The manual further stresses cooperation with other realtors: “We cooperate and live
    by the spirit of cooperation with all other REALTORS® and brokers.” Keller Williams Realty,
    Inc., Policies & Guidelines Manual (Apr. 1, 2019), available at https://s3.amazonaws.com/prod-
    kwconnect-core/uploads/faq_resources_block_faqs_0_content/5ca2613326ef7.pdf.


                                                    15
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 17 of 27 PageID #:121



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %* ?8&* 3 49 720 ! .%*



    Comparison of Buyer Broker Commissions in Comparable Foreign Markets

            61.    Compared to other highly-industrialized countries with competitive markets for

    residential real estate brokerage services, the total broker commissions (the total amount paid to

    the seller broker and buyer broker) make up a significantly higher percentage in the areas in

    which the Covered MLSs operate. Economists Natalya Delcoure and Norm Miller compared

    international real estate commissions with those in the United States, and concluded that “based

    on global data, the [total] US residential brokerage fees should run closer to 3.0%.”12 Delcoure

    and Miller noted that

            Globally, we see much lower residential commission rates in most of the other
            highly industrialized nations, including Hong Kong, Ireland, Singapore, Australia,
            and New Zealand . . . in the UK, the [total] commission rates average less than 2%.
            . . [i]n New Zealand and South Africa, [total] commission rate average 3.14%. In
            Singapore, the [total] commission rates also tend to run around 3%.13

    Delcoure and Miller also noted variation within countries. For example, in the UK, 1–2%

    is typical for total broker commissions, but based on market competition, the percentages

    can dip to 0.5–0.75% (in highly competitive areas) or spike to 3.5% (in lower-priced

    areas).14

            62.    In comparison, the total broker commissions in the areas in which the Covered

    MLSs operate average between 5–6%, with buyer broker commissions by themselves holding

    steady at 2.5–3%. These numbers have remained stable despite home prices rising (leading to a

    larger commission amount) and the role of the buyer broker decreasing in importance (as

    discussed supra).




    12
       Natalya Delcoure & Norm G. Miller, International Residential Real Estate Brokerage Fees
    and Implications for the US Brokerage Industry, 5 International Real Estate Review 13 (2002).
    13
       Id. at 14.
    14
       Id. at 17.


                                                    16
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 18 of 27 PageID #:122



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %+ ?8&* 3 49 720 ! .%+



                                         RELEVANT MARKETS

           63.     The relevant market for the claims asserted herein is the bundle of services

    provided to home buyers and sellers by residential real estate brokers with MLS access.

    Defendants’ control of the Covered MLSs allows Defendants to impose the Commission Rule

    and other anticompetitive NAR rules on Class Members and other market participants. Access to

    the Covered MLSs is critical for brokers to compete and to assist home buyers and sellers in the

    areas in which those MLSs operate.

           64.     The relevant geographic markets for the claims asserted herein are no broader

    than the geographic areas in which the twenty Covered MLSs operate. Almost every home sold

    in these geographic areas was listed on the MLS by brokers subject to the MLS and NAR rules

    and standards. The residential real estate business being local in nature, most sellers prefer to

    work with a broker familiar with local market conditions and who maintains an office or

    affiliated sales associates within a reasonable distance of the seller’s property. Similarly, most

    potential buyers of property in a particular city, community, or neighborhood, typically prefer to

    work with a broker who has knowledge of the area where they have an interest.

           65.     Defendant Franchisors, through their co-conspirator franchisees and other

    conspiring brokers in the areas in which the Covered MLSs operate, together provide the vast

    majority of the residential real estate broker services in these areas.

           66.     Defendants and their co-conspirators collectively have market power in each

    relevant market through their control of the local MLS and their dominant share of the local

    market.

           67.     Any buyer brokers in the areas in which the Covered MLSs operate who desire to

    compete outside of Defendants’ conspiracy would face insurmountable barriers. Defendants’



                                                      17
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 19 of 27 PageID #:123



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %, ?8&* 3 49 720 ! .%,



    effective total control of the Covered MLSs through their co-conspirators means that

    hypothetical non-conspiring brokers would have to create an alternative listing service to

    compete with the conspiring brokers. Alternatively, a non-conspiring broker would have to

    attempt to compete without a listing service at all.

               68.   A seller’s broker without access to a listing service would be unable to reach the

    large majority of potential buyers, and a broker representing a buyer without access to a listing

    service would be unable to reach the large majority of sellers. Brokers cannot compete

    effectively without access to a listing service.

               69.   If a broker were to take the route of creating an alternative listing service in an

    attempt to effectively compete with one of the Covered MLSs, the alternative would need to

    have listings nearly as comprehensive as the Covered MLS. But brokers and their agents

    currently profiting from inflated buyer broker commissions have little to no incentive to

    participate on an alternative listing service generating lower buyer broker commissions. And

    many buyers would similarly hesitate to retain a buyer broker operating on an alternative listing

    service that required them to pay the buyer broker commission, when other buyer brokers

    operating on the Covered MLSs are entirely compensated by home sellers. Accordingly, seller

    brokers on an alternative listing service would struggle to attract buyer brokers and their buyer

    clients.

               70.   Moreover, without a track record of success, many home sellers would hesitate to

    retain brokers on a new, unfamiliar alternative listing service, especially one that had failed to

    attract sufficient buyers and buyer brokers. Any listing service attempting to compete with any of

    the Covered MLSs would likely fail to attract enough property listings to operate profitably and

    to function as a competitor to the incumbent MLS. This very steep entry barrier is illustrated by




                                                       18
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 20 of 27 PageID #:124



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 %- ?8&* 3 49 720 ! .%-



    the notable absence of listing services that compete with the Covered MLSs (or other MLSs).

           71.     To quash any potential competition, NAR also advises MLSs to enter into

    noncompete agreements with third-party websites, such as Zillow and Redfin, to prevent

    competitive rivals for the MLSs. NAR’s checklist of “critical components” for these agreements

    states that the consumer-facing websites “must agree they will not compete with the brokerage

    firms or MLS by either becoming a licensed brokerage firm or by providing offers of

    cooperation and compensation.” The noncompete agreement requires the consumer-facing

    website to agree not to “use the data in a manner that is similar to a Multiple Listing Service.”

    NAR has therefore advised MLSs to take affirmative steps to further the alleged conspiracy by

    preventing third-party websites from becoming possible competitors.

                                   CLASS ACTION ALLEGATIONS

           72.     Plaintiff brings this action on behalf of itself, and as a class action under the

    Federal Rules of Civil Procedure, Rule 23(a), (b)(2), and (b)(3), on behalf of the members of the

    following class:

           All persons and entities within the United States who, from April 15, 2015
           through the present, paid a broker commission in connection to the sale of
           residential real estate on one of the Covered MLSs.

           73.     Specifically excluded from the Class are the Defendants; the officers, directors or

    employees of any Defendant; any entity in which any Defendant has a controlling interest; and

    any affiliate, legal representative, heir or assign of any Defendant. Also excluded from the Class

    are any federal, state or local governmental entities, any judicial officer presiding over this action

    and the members of his/her immediate family and judicial staff, any juror assigned to this action,

    and any co-conspirator identified in this action.




                                                        19
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 21 of 27 PageID #:125



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &$ ?8&* 3 49 720 ! .&$



           74.      The Class members are so numerous that individual joinder of all its members is

    impracticable. Due to the nature of the trade and commerce involved, Plaintiff believes that the

    Class numbers in the thousands, the exact number and identity of Class Members being known to

    Defendants and Defendants’ co-conspirators.

           75.      The Class is readily ascertainable because records of the relevant transactions

    should exist.

           76.      This action is brought and may properly be maintained as a class action pursuant

    to the provisions of Federal Rules of Civil Procedure 23(a)(1)-(4) and 23(b)(1)-(3). This action

    satisfies the numerosity, commonality, typicality, adequacy, predominance, and superiority

    requirements of those provisions. Common questions of fact and law exist as to all Class

    members which predominate over any questions affecting only individual Class members. These

    common legal and factual questions, which do not vary from Class member to Class member,

    and which may be determined without reference to the individual circumstances of any Class

    member, include the following:

                    a. Whether Defendants engaged in the conspiracy as alleged herein;

                    b. The identity of the participants in the alleged conspiracy;

                    c. Whether the conduct of Defendants and their co-conspirators, as alleged in this

                       Complaint, caused injury to the business or property of the Plaintiff and the

                       other members of the Class;

                    d. Whether the effect of Defendants’ conspiracy was to inflate both buyer and total

                       commissions;

                    e. Whether the competitive harm from the conspiracy substantially outweighs any

                       competitive benefits;




                                                     20
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 22 of 27 PageID #:126



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &% ?8&* 3 49 720 ! .&%



                   f. Whether Plaintiff and the other members of the Class are entitled to, among

                       other things, injunctive relief, and if so, the nature and extent of such injunctive

                       relief; and

                   g. The appropriate class-wide measure of damages.

    These and other questions of law or fact, which are common to the members of the Class,

    predominate over any questions affecting only individual members of the Class.

           77.     Plaintiff’s claims are typical of the claims of the Class members. Plaintiff and

    other Class members must prove the same facts in order to establish the same claims, described

    herein, which apply to all Class members.

           78.     Plaintiff SSI is an adequate representative of the Class because it is a member of

    the Class and its interests do not conflict with the interests of the Class members it seeks to

    represent. Plaintiff has retained counsel competent and experienced in the prosecution of

    complex class action antitrust litigation, and together Plaintiff and its counsel intend to prosecute

    this action vigorously for the benefit of the Class. The interests of Class members will be fairly

    and adequately protected by Plaintiff and its counsel.

           79.     A class action is superior to other available methods for the fair and efficient

    adjudication of this litigation since individual litigation of the claims of all Class members is

    impracticable. Even if every Class member could afford individual litigation, the court system

    could not. It would be unduly burdensome to the courts, in which individual litigation of

    hundreds of cases would proceed. Individual litigation presents a potential for inconsistent or

    contradictory judgments, the prospect of a race for the courthouse, and an inequitable allocation

    of recovery among those with equally meritorious claims. Individual litigation increases the

    expense and delay to all parties and the court system in resolving the legal and factual issues




                                                     21
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 23 of 27 PageID #:127



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 && ?8&* 3 49 720 ! .&&



    common to all Class members’ claims relating to Defendants’ unlawful conduct. By contrast,

    the class action device presents far fewer management difficulties and provides the benefit of a

    single adjudication, economies of scale, and comprehensive supervision by a single court.

              80.   The various claims asserted in this action are additionally or alternatively

    certifiable under the provisions of Federal Rules of Civil Procedure 23(b)(1) and/or 23(b)(2)

    because:

                    a. The prosecution of separate actions by thousands of individual Class members

                         would create a risk of inconsistent or varying adjudications with respect to

                         individual Class members, thus establishing incompatible standards of conduct

                         for Defendants;

                    b. The prosecution of separate actions by individual Class members would also

                         create the risk of adjudications with respect to them that would, as a practical

                         matter, be dispositive of the interests of the other Class members who are not a

                         party to such adjudications and would substantially impair or impede the ability

                         of such non-party Class members to protect their interests; and

                    c. Defendants have acted on grounds generally applicable to the entirety of the

                         Class, thereby making appropriate final declaratory and injunctive relief with

                         respect to the Class as a whole.

                                           ANTITRUST INJURY

              81.   Defendants’ anticompetitive agreements have had the following effects, among

    others:

                    a.      Sellers of residential property have been forced to pay inflated costs to sell

                            their homes through forced payments of commissions to buyer brokers;




                                                      22
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 24 of 27 PageID #:128



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &' ?8&* 3 49 720 ! .&'



                   b.     Home sellers have been forced to set buyer broker commissions to induce

                          buyer brokers to show the sellers’ homes to the brokers’ clients;

                   c.     Price competition among home buyers has been restrained through the

                          buyers’ inability to compete for the purchase of a home by lowering the

                          buyer broker’s commission;

                   d.     Price competition among brokers to be retained by home buyers has been

                          restrained;

                   e.     Defendant Franchisors and their franchisees have inflated their profits by a

                          significant margin by the increased buyer broker commissions and total

                          commissions.

           82.     By reason of the alleged violations of the antitrust laws, Plaintiff and the Class

    have sustained injury to their businesses or property, having paid higher total commissions than

    they would have paid in the absence of Defendants’ anticompetitive conspiracy, and as a result

    have suffered damages.

           83.     There are no pro-competitive effects of Defendants’ conspiracy that are not

    substantially outweighed by the conspiracy’s anticompetitive effects.

           84.     As backed up by significant economic evidence, Defendants’ conspiracy has

    instead resulted in Class Members paying buyer broker commissions and total commissions that

    have been inflated to a supracompetitive level nationwide, including in the geographic areas in

    which the Covered MLSs operate.

           85.     This is an antitrust injury of the type that the antitrust laws were meant to punish

    and prevent.




                                                    23
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 25 of 27 PageID #:129



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &( ?8&* 3 49 720 ! .&(



                              VIOLATION OF THE SHERMAN ACT

                                   FIRST CLAIM FOR RELIEF
                              Violation of Section 1 of the Sherman Act
                                             15 U.S.C. § 1

           86.    Plaintiff incorporates the allegations in each above numbered paragraph.

           87.    Beginning at least four years before the filing of this complaint, and continuing

    through the present, Defendants entered into a continuing contract, combination, or conspiracy to

    unreasonably restrain trade and commerce, thereby violating Section 1 of the Sherman Act, 15

    U.S.C. § 1.

           88.    The conspiracy alleged herein consists of a continuing agreement among

    Defendants and Defendants’ co-conspirators to require sellers of residential property to make

    inflated payments to the buyer broker.

           89.    In formulating and carrying out the conspiracy, Defendants and their co-

    conspirators committed one or more of the following overt acts:

                  a.      Participation in the creation, maintenance, and application of the Buyer

                          Broker Commission Rule;

                  b.      Participation in the creation, maintenance, and application of rules by local

                          NAR associations and MLSs that applied the Buyer Broker Commission

                          Rule in the areas in which the Covered MLSs operate; and

                  c.      Requiring franchisees of Defendant Franchisors, through provisions in

                          franchise agreements, to apply the Buyer Broker Commission Rule in the

                          areas in which the covered MLSs operate.

           90.    Defendants’ conspiracy has required that sellers pay buyer brokers an inflated

    buyer broker commission, and therefore an inflated total commission. This has restrained price



                                                   24
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 26 of 27 PageID #:130



        / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &) ?8&* 3 49 720 ! .&)



    competition among buyer brokers, a competitive harm that substantially outweighs any

    competitive benefits arising from the conspiracy.

           91.     In connection with the sale of residential real estate listed on the Covered MLSs,

    Plaintiff and other Class Members paid inflated commissions during and before the last four

    years. Were it not for Defendants’ conspiracy, Plaintiff and Class Members would have paid

    significantly lower commissions because the brokers representing the buyer of the homes would

    have been paid by the buyers.

           92.     Plaintiff and the Class Members have been injured in their business and property

    as a direct and proximate result of Defendants’ continuing violation of Section 1 of the Sherman

    Act, and suffered damages in an amount to be proven at trial.

                                        PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, on behalf of itself and all others similarly situated, prays for judgment

    against Defendants as follows:

           1.      An Order certifying the Class under the appropriate provisions of Federal Rule of

    Civil Procedure 23, and appointing Plaintiff and its counsel to represent the Class;

           2.      Declarations that the actions of Defendants, as set out above, are unlawful;

           3.      A permanent injunction under Section 16 of the Clayton Act enjoining

    Defendants from (1) requiring that sellers pay the buyer broker and (2) continuing to restrict

    competition among buyer brokers;

           4.      Appropriate injunctive and equitable relief;

           5.      Compensatory damages;

           6.      Punitive damages;

           7.      Statutory damages;




                                                    25
Case: 1:19-cv-01610 Document #: 42-1 Filed: 04/16/19 Page 27 of 27 PageID #:131



         / 4@7.%.%-"5C"$ &)(( 0?5B = 7>A! .% 1;<76.$ (#%)#%- 3 49 7 &* ?8&* 3 49 720 ! .&*



            8.      Restitution and/or disgorgement;

            9.      Costs, disbursements, expenses, and attorneys’ fees;

            10.     Pre- and post-judgment interest, to the extent allowable; and

            11.     Such other and further relief as this Court deems just and proper.

                                                JURY DEMAND

            Plaintiff, on behalf of itself and all others similarly situated, hereby demands a trial by

    jury in this case as to all issues so triable.

    Dated: April 15, 2019                            Respectfully submitted,

                                                     s/        Thomas A. Doyle

                                                     Kenneth A. Wexler
                                                     Mark R. Miller
                                                     Thomas A. Doyle
                                                     WEXLER WALLACE LLP
                                                     55 W. Monroe Street, Suite 3300
                                                     Chicago, IL 60603
                                                     Telephone: (312) 346-222
                                                     Facsimile: (312) 346-0022
                                                     Email: kaw@wexlerallace.com
                                                             mrm@wexlerwallace.com
                                                             tad@wexlerwallace.com

                                                     Daniel E. Gustafson
                                                     Daniel C. Hedlund
                                                     Daniel J. Nordin
                                                     Kaitlyn L. Dennis
                                                     GUSTAFSON GLUEK PLLC
                                                     Canadian Pacific Plaza
                                                     120 South Sixth Street, Suite 2600
                                                     Minneapolis, MN 55402
                                                     Telephone: (612) 333-8844
                                                     Facsimile: (612) 339-6622
                                                     Email: dgustafson@gustafsongluek.com
                                                             dhedlund@gustafsongluek.com
                                                             dnordin@gustafsongluek.com
                                                             kdennis@gustafsongluek.com

                                                     ATTORNEYSFOR PLAINTIFF AND THE
                                                     PROPOSED CLASS


                                                          26
